Citation Nr: 0312840	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-04 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to basic eligibility for Department 
of Veterans Affairs benefits based on service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The claimant alleges active service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The case returns to the Board following a remand to the RO in 
February 2003.  

The Board notes that, pursuant to the remand, the RO 
scheduled the claimant for a personal hearing at the RO in 
April 2003.  The claimant failed to report for that hearing.  
	


REMAND

In the February 2003 remand, the Board instructed the RO to 
ensure compliance with notice and assistance requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  With respect to notice, 
the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(2002).  The notice should indicate what information should 
be provided by the claimant and what information VA will 
attempt to obtain on the claimant's behalf. Id.  Specific 
notice is required in order to comply with the statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals that the RO failed to 
undertake any steps to comply with the VCAA notice 
requirements.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  The Board emphasizes that the 
regulatory provision that permitted the Board to cure such a 
deficiency in VCAA compliance, 38 C.F.R. § 19.9 (a)(2)(ii) 
(2002), was recently invalidated.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, a remand to the RO is required in order to 
correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the claimant and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information should be provided by the 
claimant and what information VA will 
attempt to obtain on his behalf.  The RO 
should afford the applicable time to 
respond.  

2.  After completing any development 
following response from the claimant or 
his representative, the RO should 
readjudicate the appeal on the issue of 
whether new and material evidence has 
been received to reopen the claim for 
entitlement to basic eligibility for VA 
benefits based on service.  If the 
disposition remains unfavorable, the RO 
should furnish the claimant and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with the Board's prior remand, 
as well as with the VCAA.  The Board intimates no opinion as 
to the ultimate outcome of the appeal.  The claimant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the claimant unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


